Citation Nr: 1031539	
Decision Date: 08/23/10    Archive Date: 09/01/10

DOCKET NO.  07-09 946A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to service connection for postoperative residuals of 
a left shoulder injury, diagnosed as left shoulder labral tears 
and instability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant was a member of the United States Army 
National Guard and had an initial period of active duty for 
training from November 1982 to March 1983.  He was subsequently 
called to active duty in the U.S. Army Reserve from October 1, 
2001, to October 17, 2002, and from January 17, 2003, to October 
20, 2003, when he retired.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a June 2004 rating decision issued by the Manila 
Regional Office (RO) of the Department of Veterans Affairs (VA) 
which, in part, denied the appellant's claim of entitlement to 
service connection for a left shoulder disorder.  After 
additional service medical records were received and considered, 
the San Diego RO issued a January 2005 rating decision that 
confirmed and continued the denial of the appellant's claim for 
service connection for a left shoulder disorder.  The case was 
certified to the Board by the Los Angeles RO.

In January 2010, a Travel Board hearing was held at the Los 
Angeles RO before the undersigned Veterans Law Judge.  A 
transcript is in the claims file.

In March 2010, the Board requested a medical expert opinion from 
the Veterans Health Administration (VHA) pursuant to 38 U.S.C.A. 
§ 5107(a) and 38 C.F.R. § 20.901.  This opinion was rendered in 
April 2010.  


FINDINGS OF FACT

1.  A medical opinion as to the etiology of the Veteran's left 
shoulder disorder was obtained from a physician employed by the 
Veterans Health Administration, and VA duly gave notice to the 
appellant.

2.  The Veteran's left shoulder instability and labral tears are 
etiologically related to the October 2001 left shoulder sprain 
that was incurred during his active military service and required 
surgery in October 2005.

CONCLUSION OF LAW

Service connection is warranted for postoperative residuals of a 
left shoulder injury diagnosed as instability and labral tearing.  
38 U.S.C.A. §§ 1101, 1131, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.326(a) (2009). 

Given the disposition herein, the Board finds that any defect in 
the notice or assistance provided to the Veteran constituted 
harmless error.

II.  Left Shoulder Claim

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131.  That an injury or disease occurred in service is 
not enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d).

The Veteran testified at his January 2010 Travel Board hearing 
that he had injured his left shoulder at Fort Carson while on 
active duty in October 2001.  He stated that he had sought 
medical attention at the time of the injury.  The Veteran further 
testified that he had reported having a left shoulder problem 
during his separation examination.  He stated that he had 
undergone surgery in 2005 to repair tears in his left shoulder.  
The Veteran indicated that he is left-handed and that he was 
currently experiencing pain and limitation of motion in his left 
shoulder.

Review of the Veteran's service medical records reveals that the 
report of a medical examination conducted in September 2000 
includes no complaints of, findings of, or diagnosis of, any left 
shoulder problem or disorder.  An October 8, 2001 sick slip 
includes mention of a "left shoulder strain".  The associated 
radiology report includes a notation that the Veteran fell in a 
pothole and felt a pop in the "AC [acromioclavicular] joint 
area".  The X-ray report indicated a normal shoulder.  
Subsequent military medical examinations include notations of 
left shoulder pain since October 2001.  

Post-service, the Veteran underwent a VA medical examination in 
February 2004; he complained of left shoulder pain and the 
examiner rendered a diagnosis of painful left shoulder with 
fibromyositis.  Radiographic examination of the left shoulder was 
normal.  He subsequently underwent left shoulder surgery in a 
private hospital in October 2005; the pre-surgery diagnosis was 
left shoulder instability with labral tears.  The Veteran has 
stated that the labral tearing was initially diagnosed by way of 
an MRI ordered by his private physician.

The Veteran has testified that he had injured his left shoulder 
in service, and he has further stated that the left shoulder 
symptomatology of pain and limitation of motion has continued to 
the present time.  A veteran's lay statements may be competent to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of disability 
or symptoms of disability subject to lay observation.  
38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Pain is the sort 
of condition that is observable by a lay person.  See also 
Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a 
layperson may comment on lay-observable symptoms).

The evidence unfavorable to this claim for service connection in 
this case includes the negative X-ray reports of October 2001 and 
February 2004.  There is no medical opinion of record associating 
the fibromyositis with the in-service left shoulder sprain.  On 
the other hand, viewing the evidence in the light most favorable 
to the Veteran, the positive evidence of record consists of the 
fact that he currently suffers from left shoulder labral tears 
and instability that are associated with and/or residual to an 
October 2001 left shoulder sprain he incurred while he was on 
active duty in the Army.  There is no evidence of record to 
contradict his statements regarding the onset date of his left 
shoulder injury or the continuity of his symptomatology from the 
residuals (left shoulder labral tears and instability). 

In addition, as noted in the Introduction, above, the Board has 
obtained an expert VHA medical opinion in this case, and there is 
now of record an opinion from a physician who is Chief of 
Orthopedics at a VA Medical Center.  The gist of that opinion is 
that the etiology of the Veteran's left shoulder instability and 
labral tears is related to his military service - specifically to 
the October 2001 left shoulder sprain.  The doctor also opined 
that the surgery which the Veteran underwent in October 2005 was 
likely related to the signs and symptoms documented in his 
service medical records in October 2001, including popping and 
snapping in the AC joint.

The Board concludes that evidence for and against the claim for 
service connection for the present postoperative residuals of 
left shoulder labral tears and instability is at the very least 
in approximate balance.  In other words, the record supports the 
proposition that the Veteran injured his left shoulder during his 
active service and that associated residuals of left shoulder 
labral tears and instability have continued to the present, 
requiring surgery in the interim.  The Board will resolve that 
doubt in the Veteran's favor and grant service connection for 
left shoulder labral tears and instability.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.
ORDER

Entitlement to service connection for left shoulder disability, 
consisting of postoperative residuals of left shoulder labral 
tears and instability, is granted.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


